ORDER
PER CURIAM.
Petitioner, Ernest 0. Lingo, appeals from the judgment of the trial court modifying a decree of dissolution of marriage. The trial court modified the amount of maintenance payable by him to his ex-wife, Sandra L. Lingo, from $150 per month to $100 per month. Petitioner sought the termination of his maintenance obligation.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would serve no precedential value. The judgment is affirmed. Rule 84.16(b).